Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered August 3, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion for a mistrial, since the witness’s response about a series of other robberies that had been committed was cut off in midstream and, in any event, was not linked to defendant in particular (see, People v Coursey, 250 AD2d 351, lv denied 92 NY2d 850). Moreover, defense counsel explicitly informed the court that he did not wish to have a curative instruction issued, and defendant’s complaint that the witness had acted in “bad faith” is unsubstantiated.
The court’s instructions concerning credibility and identification, when viewed as a whole, conveyed the proper principles, including the People’s burden of proof with respect to the reliability of the identification testimony.
*213The court properly admitted limited testimony concerning the complainant’s viewing of a photo array since, under the circumstances, the defense opened the door to this matter (People v Straker, 247 AD2d 266). Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.